Citation Nr: 0103141	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  94-02 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
psychophysiological gastrointestinal reaction with anxiety 
neurosis and depressive features.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1974.

The current appeal arose from an October 1992 rating 
determination of a Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  The RO denied 
entitlement to an evaluation in excess of 10 percent for 
psychophysiological gastrointestinal reaction with anxiety 
neurosis and depressive features.  

In March 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In July 2000 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  Prior to November 7, 1996, psychophysiological 
gastrointestinal reaction with anxiety neurosis and 
depressive symptoms was productive of not more than mild 
social or industrial impairment.

2.  Effective November 7, 1996, psychophysiological 
gastrointestinal reaction with anxiety neurosis and 
depressive features is primarily manifested by occasional 
sharp stabbing pain in all the quadrants with no symptoms of 
anxiety or depressive features that produce no more than mild 
social and industrial impairment, or occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or, symptoms 
controlled by continuous medication. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
psychophysiological gastrointestinal reaction with anxiety 
neurosis and depressive features are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9501, Note (2) following Diagnostic Code 9511, effective 
prior to November 7, 1996; 4.126(d); 38 C.F.R. § 4.130, 
Diagnostic Code 9413, effective as of November 7, 1996 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was seen on several occasions with complaints of a 
stomach disorder; however, there was no diagnosis of ulcer or 
hiatal hernia.  He received treatment for what was diagnosed 
as upset stomach and gastrointestinal reaction.

Associated with the claims file are VA outpatient treatment 
records dated from 1975 to 1977, which show the veteran 
received treatment for sociopathic personality with anxiety 
and complaints of abdominal pain.  An upper gastrointestinal 
series conducted in January 1976 revealed duodenal ulceration 
with deformity of duodenal bulb.  An upper gastrointestinal 
series conducted in April 1977 revealed a deformed bulb, but 
no evidence of a crater.  

A VA examination report dated in April 1976 revealed 
psychophysiologic disorder (gastrointestinal) and anxiety 
neurosis with depressive features, and hernia, hiatal, 
paraesophageal, sliding type, reducible with no reflux.

In July 1976 the RO granted service connection for 
psychophysiological gastrointestinal reaction with anxiety 
neurosis and depressive features, and assigned a 10 percent 
evaluation.  

A VA examination report dated in August 1977 revealed a 
psychophysiological disorder, gastrointestinal with an 
inadequate somewhat schizoid personality, moderately severe 
symptoms, controlled partially with medications.  

In a statement dated in June 1981, ER, M.D. reported that the 
veteran had been under his care for management of chronic 
schizophrenic illness since January 1980.  

In a statement dated in December 1981, Dr. ER. reported that 
the veteran continued to maintain a stable and satisfactory 
symptomatic remission to his schizophrenia.  He reported that 
the veteran had residual impairment to include apathy, 
flatness and shallowness of affect, constriction and 
impoverishment of the personality and paucity of thought.  
There was also impairment of abstract reasoning and the 
ability to relate to others.  He reported that the veteran 
was not receiving any treatment for his psychophysiologic 
gastrointestinal disorder.  

Private medical records dated in September 1982 show that the 
veteran was diagnosed with schizophrenia, paranoid type, in 
excellent remission while on medication.  

An upper gastrointestinal series dated in June 1983 from the 
California Men's Colony revealed relatively coarse mucosal 
folds in the stomach and duodenal bulb.  No other unusual 
features were noted.  

Medical records from the California Men's Colony dated from 
the late 1980's to the early 1990's show that in December 
1988 the veteran was seen with complaints of abdominal pain.  
In August 1989 he underwent an esophagogastroduodenoscopy 
(EGD), which revealed duodenitis.  In August 1990 he was seen 
with complaints of abdominal pain in the umbilical region.  
The diagnosis was abdominal pain.  In October 1990 he 
complained of recurrent belching, indigestion, and burning 
sensation in his stomach.  On examination the epigastric area 
was tender.  He was seen in May 1991 with complaints of 
abdominal pain.  

On examination the abdomen was soft with vague tenderness to 
the lower upper quadrant.  The diagnosis was gastroenteritis.  
He continued to complain of right upper quadrant pain in June 
and July 1991.  An EGD conducted in July 1991 revealed severe 
erosive duodenitis and mild gastroesophageal reflux.  In 
January 1992 he underwent an upper intestinal endoscopy with 
biopsy, which showed gastric ulceration and erosions along 
the lesser curvature, mid body of the stomach and hiatal 
hernia.  A biopsy conducted in January 1992 revealed chronic 
inflammation.  

Medical records from the California Men's Colony dated in 
September 1993 show treatment for psychiatric disorders to 
include chronic paranoid schizophrenia with acute 
exacerbation and schizotypal personality.  The veteran also 
received treatment for chronic gastrointestinal complaints.  
It was noted that he was taking Tagamet four times a day.  

Medical records from Saint Joseph Hospital dated in November 
1995 show that the veteran was seen for possible peptic ulcer 
disease.  It was noted that he presented with chest 
discomfort and dyspeptic symptoms, shortness of breath, and 
hypotensive status.  The examiner reported that his dyspeptic 
symptoms were probably due to gastritis or gastroesophageal 
reflux disease.  He underwent an upper endoscopy, which 
revealed possible small hiatal hernia, but no esophagitis, 
gastric erosions, and inflammatory changes of the duodenum.  
The diagnoses were gastric erosion, iatrogenic and 
duodenitis.  

Medical records from the Department of Corrections, 
California Medical Facility Vacaville, California dated from 
October 1996 to March 1997 show that the veteran was seen 
with complaints of abdominal cramps.  The diagnoses were rule 
out gall bladder disease, rule out peptic ulcer disease, and 
mild gastritis.  In January 1997 he was placed under 
psychiatric observation due to his bizarre behavior and 
drastic change in behavior.  He was very hostile, delusional 
and quite paranoid.  It was noted that he was not suicidal.  
He denied visual and auditory hallucinations. 

The veteran was accorded a VA mental disorders examination in 
October 1999.  On examination he had a normal speech pattern 
except for frequent stuttering.  He had a medium activity 
level with good eye contact.  He appeared neutral to positive 
in mood.  Affect was generally appropriate although it 
fluctuated somewhat and he appeared angry at times.  His 
speech was productive and organized.  He was oriented in all 
spheres.  Short-term memory was intact while long term was 
impaired.  He was unable to subtract serial sevens from one 
hundred, or to respond to proverbs presented.  

The examiner reported that the veteran presented with a 
somewhat lowered level of cognitive functioning.  He was 
actively delusional with a recent hallucinatory history 
between 1976 and 1977.  There was no evidence of depressive 
or anxiety symptoms.  The diagnoses were paranoid 
schizophrenia, major depression, episodic in remission, 
polysubstance abuse in remission, cardiac problems, liver 
dysfunction, sarcoidosis, and ulcer. The Global Assessment of 
Functioning (GAF) was 75.

The veteran was accorded a VA gastrointestinal examination in 
November 1999.  He reported that he had experienced abdominal 
pain, and gastrointestinal bleeding for approximately 30 
years.  His current symptoms included occasional sharp 
stabbing pain in the lower quadrants.  He described the pain 
as intermittent in nature, lasting only a few seconds and 
occurring twice weekly.  On examination the abdomen was soft, 
scaphoid, and moderately obese.  There was no evidence of 
masses or tenderness.  There was no hepatosplenomegaly.  
Normal bowel sounds were present in all quadrants.  The 
diagnosis was history of chronic gastritis, currently treated 
with Prilosec and Maalox.  

In an April 2000 addendum to the October 1999 examination, 
the 1999 examiner reported that the veteran presented with no 
significant anxiety.  The examiner reported that there was no 
evidence of a current relationship between symptoms of 
anxiety and gastrointestinal problems because the veteran was 
not exhibiting significant anxiety symptoms.  He further 
reported that the connection in the past appeared to have 
been made due to psychophysiologic disorder results.  

The examiner stated that he could not be certain if the 
original connection between anxiety and the gastrointestinal 
problems created a more permanent condition with the 
veteran's gastrointestinal tract such that ongoing 
difficulties would continue despite the remission of anxiety 
symptoms.  


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders was changed. See 61 
Fed. Reg. 52695-52702 (October 8, 1996), effective November 
7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125- 4.132).  

In Karnas v. Derwinski, the United States Court of Veterans 
Appeals (the Court) held that where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to November 7, 1996, in assessing the severity of 
physiological factors affecting a physical condition, such as 
a gastrointestinal condition, these factors were evaluated 
according to the general rating formula for psychoneurotic 
disorders. See 38 C.F.R. § 4.132, Diagnostic Code 9501 
(1996).  

Under Diagnostic Code 9501, when two diagnoses, one organic 
and the other psychological or psychoneurotic, were presented 
covering the organic and psychiatric aspects of a single 
disability entity, only one percentage evaluation was 
assigned under the appropriate diagnostic code determined by 
the rating board to represent the major degree of disability.  
When the diagnosis of the same disability was changed from an 
organic one to one in the psychological or psychoneurotic 
categories, the condition was rated under the new diagnosis.  
See 38 C.F.R. § 4.132, Diagnostic Code 9501, Note (2) (1996).

The previous general formula for evaluating psychoneurotic 
disorders under Diagnostic Codes 9400 through 9411, 
considered the effect of the disorder on the veteran's 
ability to interact on both a social and industrial level, as 
confirmed by the current clinical findings.  Social 
inadaptability, however, was evaluated only as it affected or 
impaired industrial adaptability.  See 38 C.F.R. § 4.132, 
Diagnostic Codes 9400-9411, Note (1) (1996).  

The criteria envisioned that a 10 percent evaluation was 
warranted where the claimant presented symptomatology which 
was less severe than that required to meet the criteria for a 
30 percent evaluation, but also presented evidence of 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Codes 9400-9411 (1996).

A 30 percent disability evaluation for a psychoneurotic 
disorder was warranted where there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  See id.  


In this regard, the Board acknowledges that VA General 
Counsel opinion 9-93 defines the word "definite," as used in 
38 C.F.R. § 4.132 to describe a 30 percent degree of 
disability for purposes of rating claims involving 
psychiatric disabilities, as meaning distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large. See VAOPGCPREC 9-93 (emphasis added).

A 50 percent evaluation for a psychoneurotic disorder was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to result in 
considerable industrial impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9400-9411 (1996).

A 70 percent evaluation for a psychoneurotic disorder was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  See id.  

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  

In the alternative, a 100 percent evaluation was warranted if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such a fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  A 100 percent evaluation was 
awarded if the veteran were demonstrably unable to obtain or 
retain employment.  Id.  The appellant only need meet one of 
these criteria to be granted a 100 percent evaluation.  
Johnson v. Brown, 7 Vet. App. 95 (1994).


With respect to the new criteria for evaluating mental 
disorders, the Board notes that Diagnostic Codes 9500 through 
9511 have been repealed.  However, in addition to the holding 
in Karnas, supra, the new regulations also added 38 C.F.R. § 
4.126(d), which states that "[w]hen a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition..."  Therefore, the RO 
must analyze the veteran's psychiatric disability under the 
revised psychiatric regulations.

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Under the revised 
schedular criteria, a 10 percent schedular evaluation for 
mental disorders, including anxiety contemplates occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2000).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.  A 
50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.



A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under law administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Analysis

The Board initially notes that as a result of the March 1998 
remand of the case to the RO for further development, all 
relevant facts have been properly developed to their full 
extent, and that VA has met its duty to assist.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A); see 
also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
his appeal, additional medical documentation referable to his 
treatment was obtained, and he was afforded the benefit of a 
contemporaneous, comprehensive psychiatric examination.  The 
Board has not been made aware of any additional evidence 
which has not already been requested and/or obtained 
pertinent to the veteran's appeal. Accordingly, the Board 
finds that the record is ready for appellate review.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran as 
well as his representative have been afforded the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The veteran's medical history is minimal for treatment for 
anxiety neurosis with depressive features.  The record does 
reflect treatment for gastrointestinal complaints controlled 
with medications.  

At the time of his October and November 1999 VA psychiatric 
and digestive examinations, the veteran exhibited no 
significant anxiety symptoms, and his complaints of abdominal 
pain were reportedly treated with medication.  The Board 
notes that the veteran exhibited delusional and psychotic 
symptomatology during his October 1999 examination, however 
this symptomatology was attributed to his nonservice-
connected paranoid schizophrenia (The Board has previously 
denied entitlement to service connection for schizophrenia).  

Moreover, a GAF score of 75 was assigned which is indicative 
of transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social or 
occupational functioning.  See American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994 (DSM-IV)..  The reports of the 
digestive and psychiatric examinations indicate no 
significant anxiety symptoms and occasional pain in the 
abdominal area productive of no more than mild impairment.  

A review of all the evidence shows that the veteran has a 
gastrointestinal disorder that is not manifested by anxiety 
neurosis with depressive features.  The evidence does not 
show definite impairment of social and industrial 
adaptability due to the service-connected disability, nor 
does it reveal occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  


The evidence indicates that the evidentiary record supports 
no more than a 10 percent evaluation for the service-
connected psychiatric disability at issue with application of 
the previous and current rating criteria.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming tan RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided and considered 
the criteria under 38 C.F.R. 3.321(b)(1); however, it did not 
grant entitlement to an increased evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The service-connected 
psychiatric disability has not been shown to markedly 
interfere with employment or to have required frequent 
inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
psychophysiological gastrointestinal reaction with anxiety 
and depressive features..  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for psychophysiological 
gastrointestinal reaction with anxiety and depressive 
features.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
psychophysiological gastrointestinal reaction with anxiety 
neurosis and depressive features is denied.   



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals
	


 

